Citation Nr: 1640010	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  07-38 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1947 to October 1951 and from August 1955 to October 1957.  He died in January 2006, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a hearing in July 2009 before the undersigned at the RO; a transcript of the hearing is associated with the claims file.  

The Board remanded this case to the RO in September 2013, July 2014, January 2015, and March 2015 for due process and evidentiary development.  As this appeal has proceeded, the appellant has been represented by an attorney, and then she appointed an accredited organization, the Mississippi Veterans Affairs Board (MSVAB), to represent her.  However, MSVAB advised that it was not her representative; it reiterated this in a statement dated in August 2014.  The appellant was subsequently given an opportunity to appoint another representative, when the Board sent her a letter in May 2014 with appropriate forms to appoint a new representative, but as she has not provided valid authorization (VA Form 21-22 or 21-22a) signed by a representative, she is considered an unrepresented (pro se) claimant in this matter.  

In June 2016, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The appellant was provided a copy of the opinion in July 2016 and afforded the opportunity to submit additional evidence and argument.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January 2006, and his death certificate lists the cause of death as cancer of the lungs; there were no listed significant conditions contributing to death and no autopsy was performed.  

2.  At the time of his death, the Veteran's service-connected disabilities were residuals of frozen feet, neuropathy of both lower extremities, and cold injury residuals to both hands. 

3.  The competent evidence does not show that the Veteran's fatal cancer of the lungs was incurred in service or manifested during the first post-service year, or was otherwise related to service to include service-connected disability.  

4.  The competent evidence does not show that a service-connected disability contributed to the cause of the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103 (a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of a veteran's death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service- connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in August 2006, which satisfies the duty to notify provisions.  

Under 38 U.S.C.A. § 5103A , VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

Furthermore, the appellant was afforded a hearing at the RO before the undersigned in July 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the July 2009 [pre-Bryant] Board hearing, the undersigned indicated that the appellant's testimony would focus on the issue of service connection for the cause of the Veteran's death, and noted the elements to substantiate the claim found lacking (such as evidence showing that the Veteran's service-connected disabilities contributed to his cause of death).  The appellant was assisted at the hearing by an attorney representative.  The representative and the undersigned asked questions to ascertain the primary and contributory causes of the Veteran's death.  No pertinent outstanding evidence was identified by the appellant or her representative.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  Neither the representative nor the appellant has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

VA has also conducted medical inquiry in an effort to substantiate the appellant's claim.  38 U.S.C.A. § 5103A(d).  Multiple VA medical opinions and a VHA opinion have been provided in connection with the claim.  The VH expert medical opinion, in particular, is sufficient evidence for deciding the claim, as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  The VHA opinion is also comprehensive, taking into account the other medical opinions of record, to include those submitted by the appellant in support of her claim, and it in particular represents the most probative evidence for the claim.  

As there are no additional records to obtain, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.  

II. Merits of the Claim of Service Connection

A.  Legal Criteria

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for disability and indemnity compensation (DIC) benefits for the cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5(a), 3.312 (2015).  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death.  38 C.F.R. § 3.312.  Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection was in effect during the veteran's lifetime was the principal or a contributory cause of death.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id. (observing that "where service connection has not been previously established, the DIC claimant must first establish service connection for the cause of the veteran's death"). 

For a service-connected disability to constitute a principal cause of death, it must be shown to be the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. §  3.312(b).  For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(c).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence will also be presumed for malignant tumors, if the disability is manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

B.  Factual Background

Service personnel records show that the Veteran served from October 1947 to October 1951 and from August 1955 to October 1957, and one of his tours of duty was in Korea, where it has been found that he had exposure to extreme cold.  Service treatment records are negative for complaints, diagnosis, or treatment of a lung condition to include lung cancer.  The Veteran died at home in January 2006, and his death certificate reflects that the immediate cause of death was cancer of the lungs.  There were no conditions listed as significant conditions contributing to death but not resulting in the underlying cause.  An autopsy was not performed.  

At the time of his death, the Veteran was service connected for residuals of frozen right foot (30 percent), residuals of frozen left foot (30 percent), neuropathy with paresthesias of the right lower extremity (30 percent), neuropathy with paresthesias of the left lower extremity (30 percent), and cold injury residuals to the left hand (20 percent), and cold injury residuals to the right hand (20 percent); effective from January 1998, he was receiving compensation at the total disability level based on individual unemployability due to service-connected disabilities.  

The appellant contends that the Veteran's lung cancer was due to his military service, including exposure to the cold while serving in Korea.  Specifically, she asserts that the cold injury affected the Veteran's vital organs and contributed to his bladder cancer, diabetes, and kidney failure.  

Post-service treatment records show that the Veteran was diagnosed as having lung cancer in September 2004; he had stage IV non-small cell lung cancer.  A physician progress note dated September 2004 specifically provided comment on the Veteran's history of frostbite in the service with resulting severe peripheral neuropathy, which according to the physician made the Veteran ineligible for a certain medical protocol (STA-4783) to treat his lung cancer and he was instead started on a different protocol.  A December 2005 private treatment record states that the Veteran had a 4.4 cm tumor in the left lower lobe, adrenal metastasis, and liver and peritoneal disease.  In a February 2007 medical opinion, the Veteran's private physician, Dr. Rawlinson, noted that there was documentation that the Veteran was a heavy tobacco user during service and that his lung cancer was related to such carcinogenic exposure.

A February 2015 VA medical opinion found that additional private medical evidence added to the file (since the RO's last adjudication of the claim in October 2014) was "less likely than not supportive of a relationship to service, cause of death and/or aggravation because of its clinical relevance to hospice care, family support, and end-of-life procedures."  She further found that it was less likely than not that the new materials added to the file changed the original claim decision, and that a new medical opinion for cause of death was not necessary given the lack of new material and medical evidence relating to the Veteran's cause of death from progressive lung cancer.  

A November 2015 VA medical opinion found that it was less likely than not (i.e., less than a 50 percent degree of probability) that the Veteran's cause of death, cancer of the lungs, was related to disability due to disease or injury incurred or aggravated during his periods of service from October 1947 to October 1951 and from August 1955 to October 1957.  He explained that the most likely etiology of the Veteran's non-small cell lung cancer was his long 55-year history of smoking noted in a November 1994 medical note, and he found that it was the many decades of smoking after service rather than the few years during service (as suggested by Dr. Rawlinson) that led to lung cancer.  He stated that there was no medical evidence that the Veteran's cold injuries contributed to or caused the development of his lung cancer or his death, and he referred to a CDC study that stated "[c]igarette smoking is the number one risk factor for lung cancer... [and in the United States] cigarette smoking is linked to about 90% of lung cancers."  

The appellant's then-representative in January 2010 submitted a statement, which included the following quote from an article written by a VA Doctor and cold injury expert, Jerrod E. Johnson, MD:  "Because Cold Injury is damage to the small blood vessels this is a similar type of damage that would occur with both diabetes and smoking."  The article is titled "Cold Injury" and it further states that "[c]onsequently, smokers and diabetics will have exaggerated results from their having had a Cold Injury many years before."  

In light of the inadequate medical opinions and the cold injury article, which suggested that smoking and cold injury have some common effects, the Board sought an advisory medical opinion from a VA oncologist (a VHA opinion).  The questions asked included whether it was at least as likely as not:  that the Veteran's fatal lung cancer was etiologically related to or had its onset during military service including the in-service cold exposure (are there any medical studies or literature showing cold injury may be a risk factor contributing to or causing the development of lung cancer)?; that the Veteran's service-connected cold injuries contributed to his fatal lung cancer?; that the Veteran's service-connected cold injuries affected his vital organs, resulting in debilitating effects and general impairment of health to an extent that he was rendered materially less capable of resisting the effects of other disease or injury primarily causing death?; and that the Veteran's service-connected cold injuries materially accelerated his death?  In response, the consulting expert answered in the negative to all the questions.  

The expert concluded that the Veteran's lung cancer did not have its onset during his military service.  He explained that lung cancer was extraordinarily rare in persons in their 20s and there was no mention of any condition in his service medical records that could be interpreted as being lung cancer, as the Veteran had a normal chest radiograph in October 1951 and it would be unprecedented for a person with lung cancer to first manifest the disease 53 years later.  Also, although the Veteran sustained cold injury during service, cold injury as a cause of lung cancer is not generally recognized in the medical literature, and respected online peer-reviewed medical journal UpToDate contained no references to cold injury in the discussion of the cause of lung cancer, and no references to lung cancer in the discussion of complications and sequelae of frostbite.  Google searches for "frostbite and lung cancer" and "cold injury and lung cancer" also yielded no publications suggesting a relationship.  The expert reviewed the article by Dr. Johnson, which was noted as published for the education of Veterans and was not included in a peer-reviewed medical publication and was lacking references.  He went on to address the assertions made by Dr. Johnson's article stating that the effects of cold injury on small vessels are limited to areas that sustained the cold injury whereas the effects of diabetes and smoking on both large and small vessels are diffuse throughout the body and that small vessel damage from diabetes and smoking on parts affected by cold injury will be exaggerated; however, the article must not be interpreted as meaning that a history of cold injury exaggerates the effects of diabetes on the many organs affected by that disease or that it exaggerates the effects of smoking in causing lung cancer, chronic obstructive pulmonary disease or atherosclerosis, which has no basis in generally accepted medical literature.  In answering the question of whether the Veteran's service-connected cold injuries affected his vital organs, resulting in debilitating effects and general impairment of health to an extent that he was rendered materially less capable of resisting the effects of other disease or injury primarily causing death, the examiner listed the evidence of record reviewed and found that the Veteran's examination became markedly abnormal only after the development of diabetes and the worsening is far more likely due to diabetic peripheral neuropathy than the progression of cold injury residuals.  The expert also stated that it was medically implausible that the Veteran's cold injury residuals affected his general health and his diabetes and ischemic heart disease most likely did so through other mechanisms.  Finally, the expert addressed whether the Veteran's service-connected cold injuries materially accelerated his death.  The expert stated that the record does not support the contention that the Veteran had severe peripheral neuropathy resulting from cold injury, as previously stated, and it was most likely that the peripheral neuropathy that prevented the Veteran's participation in protocol STA-4783 was caused by diabetes.  Also, as the Veteran presented with metastatic lung cancer stage IV, prolonged survival at that stage of lung cancer is unusual.  Contending that the originally preferred chemotherapy protocol would have prevented death and that substitution of another protocol accelerated death can only be based on speculation, and no protocol could have been expected to prevent death in this Veteran.  His death was delayed by chemotherapy for a duration very much in the expected range and there is no convincing reason to believe that an alternative chemotherapy would have delayed his death for a longer interval.  

C.  Analysis

The Board notes that it has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the service connection claim.  

The service treatment records are entirely negative for evidence of a lung disease.  Based on the service treatment records alone, lung cancer did not have onset in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As there is no competent evidence either contemporaneous with or after service that a lung condition was noted during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  In this case, the earliest evidence of lung cancer was in 2004, more than 45 years after the Veteran's discharge from service, well beyond the one-year presumptive period after service for manifestation of a cancer as a chronic disease under 38 U.S.C.A. §§ 1110, 1112, 1131, and 38 C.F.R. §§ 3.307, 3.309.

The appellant may still prove direct service connection for a disease, without the benefit of a statutory presumption of service connection; however, this requires overcoming the difficult burden of proving actual causation.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In reviewing the record, there is evidence both for and against the appellant's claim of service connection for the Veteran's cause of death.  With regard to medical opinions the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Thoroughness and detail of the opinion are also among the factors for assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran's death certificate lists a single cause of death - cancer of the lung - and does not show on its face that any of the Veteran's service-connected disabilities contributed substantially or materially to the development of his lung cancer, that they combined to cause death, or that they aided or lent assistance to the production of death.  38 C.F.R. §  3.312(c).  For this reason, the death certificate does not support the appellant's claim.  

Although the February 2007 private opinion links the Veteran's lung cancer to heavy tobacco use during service, it is of limited probative value as the opinion is conclusory and the examiner did not consider the Veteran's prolonged post-service tobacco use, as pointed out by the November 2015 VA examiner.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The November 2015 examiner also felt that the Veteran's post-service smoking history resulted in the development of lung cancer.  In any case, considering the Veteran's longstanding use of cigarettes as leading to his fatal lung cancer, the law as applied to this claim does not help the appellant.  

For claims filed after June 9, 1998, as here, special provisions in the law relating to claims based upon the effects of the use of tobacco products during service provide that, notwithstanding any other provisions of law, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2015).  Such prohibition does not bar a finding of secondary service connection for a disability or death related to a veteran's use of tobacco products after the veteran's service, where that disability is proximately due to or aggravated by a service-connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service.  See VAOPGCPREC 6-2003 (October 28, 2003); see also 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  Here, while the evidence shows the Veteran's smoking history during and, more likely, after service led to the development of lung cancer, there is no competent evidence that demonstrates that a service-connected disability caused the Veteran to use tobacco products.  

The most probative opinion of record is the June 2016 VHA opinion because it articulated a rationale for the conclusion reached, which accounted for the facts in the case including the Veteran's relevant medical history.  Stefl, 21 Vet. App. at 124.  The Board finds the opinion to be more persuasive and containing greater probative weight than any other opinion.  The VHA consulting expert considered the appellant's theory of entitlement but did not endorse it as it was determined that:  the Veteran's lung cancer was not related to or had its onset in service, including inservice cold exposure; his service-connected disabilities did not a contribute to his lung cancer; his service-connected disabilities did not involve active processes affecting vital organs; and his service-connected cold injuries did not materially accelerate his death.  This opinion provided cogent rationale that was based on a correct factual premise and cited to specific evidence in the file as support.  Accordingly, this medical opinion, which essentially corroborates the opinion of the November 2015 VA examiner (who opined that the most likely etiology of the Veteran's non-small cell lung cancer was his long 55-year history of smoking, with the many decades of smoking after service rather than the few years during service that led to lung cancer), is found to be persuasive and of significant probative value in this case.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

There is no persuasive medical evidence of record showing that the Veteran's cause of death is related to service or to any of his service-connected disabilities of residuals of frozen feet, neuropathy of both lower extremities, and cold injury residuals to both hands.  The Board acknowledges the appellant's contentions regarding her belief that the Veteran's service-connected cold injuries caused or contributed to his cause of death.  The Board understands the appellant's contentions and does not doubt the sincerity of her allegations, but her lay statements have no probative value in this instance because she is not shown to have the medical expertise to address a complex medical issue such as the etiology of cancer of the lungs.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

As such, without sufficient evidence showing a nexus, the preponderance of the evidence is against the claim of service connection for the Veteran's cause of death.  In reaching this decision, the Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The appeal seeking service connection for the cause of the Veteran's death is denied.



____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


